Jackson, Chief. Justice.
In our judgment, the court erred in admitting in evidence the paper alleged to be forged, because it is not the paper for forging which the defendant was indicted, tie was indicted for forging a paper endorsed by Johnson D. Campbell, and Traynham & Ray, said endorsements being falsely and fraudulently forged by said Louis D. Morel, with intent to defraud,” etc. The paper admitted in evidence was not endorsed at all by Johnson D. Campbell, but was accepted by him, writing his name across the face thereof. An acceptor is an entirely different party to bill of exchange or draft from an endorser. To forge the name of an acceptor is a different offense from forging an •endorser’s; and when the indictment sets out in full the paper alleged to be forged in haeo verba, that offered to prove the allegation must correspond in all material parts. 'The part alleged to be forged is very material. This kills the case before us.
Judgment reversed.